








AMENDMENT NO. 2 TO CREDIT AGREEMENT
This Amendment No. 2 to Credit Agreement (this “Amendment”) is entered into as
of June 3, 2013 by and among Catamaran Corporation (f/k/a SXC Health Solutions
Corp.), a corporation organized under the laws of the Yukon Territory, Canada
(the “Borrower”), JPMorgan Chase Bank, N. A., individually and as administrative
agent (the “Administrative Agent”), and the other financial institutions
signatory hereto.
RECITALS
A.    The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of July 2, 2012 (as previously amended, the
“Credit Agreement”). Unless otherwise specified herein, capitalized terms used
in this Amendment shall have the meanings ascribed to them by the Credit
Agreement.
B.    The Borrower, the Administrative Agent and the undersigned Lenders wish to
amend the Credit Agreement on the terms and conditions set forth below.
C.    Certain institutions which are not currently parties to the Credit
Agreement and which are identified as new Lenders on Exhibit B hereto (each a
“New Lender”), wish to become Lenders under the Credit Agreement with the
respective Commitments set forth opposite their respective names on Exhibit B
hereto. Certain existing Lenders (each an “Increasing Lender”) wish to increase
the amount of their Term A Loans so that, giving effect to such increase and to
the other matters described below, the amount of their respective Term A Loans
will be as set forth under the heading “Term A Commitment” opposite their
respective names on Exhibit B hereto.
Now, therefore, in consideration of the mutual execution hereof and other good
and valuable consideration, the parties hereto agree as follows:
1.    Amendment to Credit Agreement. Upon the Effective Date (as defined below),
the Credit Agreement shall be amended as follows:
(a)    The definition of “Permitted Acquisition” contained in Section 1.01 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (a) a majority of the assets of or (b) a majority of the
Equity Interests in, a Person or division or line of business of a Person, if,
at the time of and immediately after giving effect thereto, (i) no Event of
Default has occurred and is continuing or would arise after giving effect
thereto, (ii) such Person or division or line of business is engaged in the same
or a similar line of business as the Borrower and the Subsidiaries or business
reasonably related thereto, (iii) such acquisition has been approved by the
board of directors or comparable governing body of the Person acquired or owning
the acquired assets, (iv) all actions required to be taken with respect to such
acquired or newly formed Subsidiary under Section 5.09 shall have been taken and
(v) the Borrower and the Subsidiaries (x) are in compliance, on a pro forma
basis, with the covenants contained in Sections 6.11, 6.12 and 6.14 recomputed
as of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements are available, as if such acquisition (and any
related incurrence or repayment of Indebtedness, with any new Indebtedness being
deemed to be amortized over the applicable testing period in accordance with its
terms) had occurred on the first day of each relevant period for testing such
compliance and (y) have a Liquidity Amount of at least $250,000,000.
(b)    The definition of “Revolving Commitment” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline

1

--------------------------------------------------------------------------------




Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender's Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or increased from time to time pursuant to Section 2.09 or
Section 2.21 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The aggregate amount of the Lenders'
Revolving Commitments as of the Amendment No. 2 Date is $800,000,000.
(c)    The definition of “Revolving Maturity Date” contained in Section 1.01 of
the Credit Agreement shall be amended and restated in its entirety to read as
follows:
“Revolving Maturity Date” means June 1, 2018.
(d)    The definition of “Term A Maturity Date” contained in Section 1.01 of the
Credit Agreement shall be amended and restated in its entirety to read as
follows:
“Term A Maturity Date” means June 1, 2018.
(e)    Section 1.01 of the Credit Agreement shall be amended by adding the
following new definitions in the appropriate alphabetical order:
“Amendment No. 2” means that certain Amendment No. 2 to Credit Agreement dated
as of June 3, 2013.
“Amendment No. 2 Date” means June 3, 2013, the “Effective Date” as defined in
Amendment No. 2.
“Designated Person” means a person or entity (a) listed in the annex to, or
otherwise the subject of the provisions of, any Executive Order, (b) named as a
“Specially Designated National and Blocked Person” (“SDN”) on the most current
list published by OFAC at its official website or any replacement website or
other replacement official publication of such list or otherwise the subject of
any Sanctions Laws and Regulations and (c) in which an entity or person on the
SDN List has 50% or greater ownership interest or that is otherwise controlled
by an SDN.
“Executive Order” has the meaning set forth in the “Sanctions Laws and
Regulations” definition.
“Liquidity Amount” means, at any time, the sum at such time of (a) the
unrestricted cash and Permitted Investments of the Borrower and its Domestic
Subsidiaries plus (b) so long as the conditions for a new Revolving Loan set
forth in Section 4.02 are then satisfied, (i) the aggregate Revolving
Commitments minus (ii) the Revolving Credit Exposure.
“OFAC” has the meaning set forth in the “Sanctions Laws and Regulations”
definition.
“Sanctions Laws and Regulations” means (a) any sanctions, prohibitions or
requirements imposed by any executive order (an “Executive Order”) or by any
sanctions program administered by the U.S. Department of the Treasury Office of
Foreign Assets Control (“OFAC”) and (b) any sanctions measures imposed by the
United Nations Security Council, European Union or the United Kingdom.
“SDN” has the meaning set forth in the “Designated Person” definition.
“Senior Secured Debt” means an amount equal to (a) Total Debt minus (b) the sum,
without duplication, of all Subordinated Debt and that portion of Total Debt
which is not secured by a Lien upon assets (including equity interests) owned by
the Borrower and/or its Subsidiaries.

2

--------------------------------------------------------------------------------




“Senior Secured Leverage Ratio” means at any time, the ratio of Senior Secured
Debt at such time to EBITDA for the most recently completed four fiscal quarters
of the Borrower, computed on a consolidated basis for the Borrower and its
Subsidiaries.
“Subordinated Debt” means any portion of Total Debt which is subordinated in
right and time of payment to the Obligations on terms reasonably satisfactory to
the Administrative Agent.
(f)    Section 2.06(b) of the Credit Agreement is hereby deleted and replaced
with the following:
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $150,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Revolving
Commitments.
(g)    Section 2.10(b) of the Credit Agreement is hereby deleted and replaced
with the following:
(b)    The Borrower hereby unconditionally promises to repay to the
Administrative Agent for the ratable account of each Term A Lender on the last
day of each March, June, September and December, commencing June 30, 2013, the
Term A Loans in an aggregate principal amount equal to (i) 0.625% of the initial
aggregate principal amount of the Term A Loans for each calendar quarter ending
on or before March 31, 2014, (ii) 1.25% of the initial aggregate principal
amount of the Term A Loans for each calendar quarter ending after March 31, 2014
and on or before March 31, 2015, (iii) 1.875% of the initial aggregate principal
amount of the Term A Loans for each calendar quarter ending after March 31, 2015
and on or before March 31, 2016, (iv) 2.5% of the initial aggregate principal
amount of the Term A Loans for each calendar quarter ending after March 31, 2016
and on or before March 31, 2017, and (v) 3.125% of the initial aggregate
principal amount of the Term A Loans for each calendar quarter ending after
March 31, 2017 and on or before March 31, 2018. The Borrower shall pay the
entire remaining unpaid principal amount of the Term A Loan on the Term A
Maturity Date. References in this section to the “initial aggregate principal
amount of the Term A Loans” shall be deemed references to the aggregate
principal amount of the Term A Loans as of the Amendment No. 2 Date after giving
effect to the prepayments of the Term A Loans made on such date and the making
of any new Term A Loans on such date by any New Lender and Increasing Lender (as
defined in Amendment No. 2).
(h)    The last sentence of Section 2.21(a) of the Credit Agreement is hereby
deleted and replaced with the following:
Notwithstanding anything to the contrary herein, the sum of the aggregate
initial principal amount of all Incremental Term Loans and the aggregate initial
amount of all Incremental Revolving Commitments shall not exceed $500,000,000
(it being understood that neither (i) any Term A Loans made on the Amendment No.
2 Date pursuant to Section 2 of Amendment No. 2 nor (ii) any new or incremental
commitments comprising a portion of the $100,000,000 increase in the Revolving
Commitments as of the Amendment No. 2 Date shall be deemed to constitute
Incremental Term Loans or Incremental Revolving Commitments).
(i)    Section 3.16 of the Credit Agreement is hereby deleted and replaced with
the following:

3

--------------------------------------------------------------------------------




SECTION 3.16    Sanction Laws and Regulations. None of the Borrower, or to the
best of its knowledge, any of its directors, officers, brokers or other agents
acting or benefiting in any capacity in connection with the Credit Documents or
any other capital raising transaction involving any Lender, or any of its
Affiliates is a Designated Person.
(j)    Section 6.02(i) of the Credit Agreement is hereby deleted and replaced
with the following:
(i)    other Liens securing Indebtedness at no time exceeding $50,000,000 in
aggregate outstanding principal amount.
(k)    Section 6.04(g) of the Credit Agreement is hereby deleted and replaced
with the following:
(g)    Guarantees by Credit Parties of lease and other commercial obligations of
non-Credit Party Subsidiaries (not, in any event, constituting Indebtedness) in
an amount at no time exceeding $55,000,000 in the aggregate;
(l)    Section 6.04(r) of the Credit Agreement is hereby deleted and replaced
with the following:
(r)    other investments, loans, advances or Guarantees so long as the sum of
the aggregate amount of all such investments made during the term of this
Agreement plus the aggregate outstanding principal amount of all such loans,
advances and Guarantees at no time exceeds $20,000,000.
(m)    Section 6.06 of the Credit Agreement is hereby deleted and replaced with
the following:
SECTION 6.06    Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, declare, pay or make, or agree to declare, pay or
make, directly or indirectly, any Restricted Payment, except (a) the Borrower
may declare and pay dividends with respect to its Equity Interests payable
solely in additional shares of its common stock, (b) Subsidiaries may declare
and pay dividends and make other distributions, in each case ratably with
respect to their Equity Interests, (c) so long as no Default shall exist either
immediately before or immediately after giving effect to such Restricted
Payment, the Borrower may make other Restricted Payments (i) if immediately
after giving effect to such Restricted Payment, the Senior Secured Leverage
Ratio (calculated based on EBITDA for the most recently ended period of four
fiscal quarters of the Borrower for which financial statements are available
(the “Reference EBITDA”)) is less than 2.50:1.00, in unlimited amounts, or (ii)
if immediately after giving effect to such Restricted Payment, the Senior
Secured Leverage Ratio (calculated based on the Reference EBITDA) is greater
than or equal to 2.50:1.00, in amounts which, when added to all other Restricted
Payments made by the Borrower pursuant to this clause (c) during the one year
period ending on the date of such Restricted Payment, do not exceed $35,000,000,
(d) the Borrower and its Subsidiaries may make Restricted Payments to the
Borrower or a Wholly-Owned Subsidiary in connection with any Permitted Share
Sale Transaction, (e) the Borrower may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for management and
employees of the Borrower and its Subsidiaries and (f) so long as no Default
shall exist either immediately before or immediately after giving effect to such
Restricted Payment, the Borrower or any Subsidiary may make Restricted Payment
to, directly or indirectly, purchase its Equity Interests from present or former
officers, directors, agents or employees (or their estates, family members or
former spouses) of Borrower or any Subsidiary upon the death, disability,
retirement or termination of the applicable officer, director, agent or
employee, provided that the aggregate amount of payments pursuant to this clause
(f) in any fiscal year shall not exceed $5,000,000.
(n)    Section 6.11 of the Credit Agreement is hereby deleted and replaced with
the following:
SECTION 6.11    Maximum Leverage Ratio. The Borrower will cause the Leverage
Ratio at all times to be less than or equal to 4.00:1.00:
(o)    Article VI of the Credit Agreement is hereby amended by adding a new
Section 6.14 and Section 6.15 as follows:

4

--------------------------------------------------------------------------------




SECTION 6.14    Maximum Senior Secured Leverage Ratio. The Borrower will cause
the Senior Secured Leverage Ratio at all times to be less than or equal to
3.25:1.00:
SECTION 6.15    Sanction Laws and Regulations. The Credit Parties shall not,
directly or indirectly, use the proceeds of this Agreement, or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other person or entity (a) to fund any activities or business of or
with any Designated Person, or in any country or territory, that at the time of
such funding is the subject of any sanctions under any Sanctions Laws and
Regulations, or (b) in any other manner that would result in a violation of any
Sanctions Laws and Regulations by any party to this Agreement. None of the funds
or assets of the Credit Parties that are used to pay any amount due pursuant to
the Credit Documents shall constitute funds obtained from transactions with or
relating to Designated Persons or countries which are the subject of sanctions
under any Sanctions Laws and Regulations.
(p)    Schedule 1.01 of the Credit Agreement is hereby deleted and replaced with
the form of Schedule 1.01 attached hereto as Exhibit A.
(q)    Schedule 2.01 of the Credit Agreement is hereby deleted and replaced with
the form of Schedule 2.01 attached hereto as Exhibit B. Notwithstanding anything
in the Credit Agreement, amounts on such schedule under the heading “Term A
Commitment” shall represent, for each Lender, the outstanding amount of its Term
A Loan on the Effective Date after giving effect to the Loans and repayments
contemplated by this Amendment.
2.    New Lenders and Increasing Lenders. The parties agree that, as of the
Effective Date, each New Lender shall become a “Lender” under the Credit
Agreement, as amended hereby, with all the rights and duties of a “Lender”
thereunder and with a Revolving Commitment in the amount specified opposite its
name on Exhibit B hereto. Each New Lender and Increasing Lender agrees that on
the Effective Date, subject to the satisfaction of the conditions set forth in
Section 4 below, it shall make a loan to the Borrower, which the parties agree
shall be deemed a Term A Loan for all purposes hereof, in an amount such that
its aggregate outstanding Term A Loan is in the amount set forth opposite its
name under the heading Term A Commitment on Exhibit B hereto.
3.    Representations and Warranties of the Borrower. The Borrower represents
and warrants that as of the date hereof and as of the Effective Date:
(a)    The execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate action and that this
Amendment is a legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors' rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law;
(b)    Each of the representations and warranties contained in the Credit
Agreement (treating this Amendment as a Credit Document for purposes thereof) is
true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of the Effective Date as if made on such date, or to the
extent such representations and warranties expressly relate to an earlier date,
on and as of such earlier date; and
(c)    No Default has occurred and is continuing.
4.    Effective Date. This Amendment shall become effective on the date and at
the time (the “Effective Date”) upon which all of the following conditions have
been satisfied:
(a)    the execution and delivery hereof by the Borrower, the Administrative
Agent and each of the financial institutions indentified on the signature pages
hereto;
(b)    the execution and delivery by the Borrower and the Subsidiary Guarantors
of an Affirmation of Guaranties and Collateral Documents and Amendment of
Subsidiary Guaranty in substantially the form of Exhibit C hereto (and by its
execution hereof, each party hereto consents to the amendment of the Subsidiary
Guaranty embodied therein);
(c)    the execution and delivery of an Exiting Lender Consent, in form and
substance reasonably satisfactory to the Administrative Agent, by the Borrower,
the Administrative Agent and each “Lender” under the Credit Agreement

5

--------------------------------------------------------------------------------




as in effect immediately prior hereto which is not identified as a Lender with a
Commitment on Exhibit A hereto (each an “Exiting Lender”);
(d)    the Administrative Agent (or its counsel) shall have received such
documents and certificates as are customary for a transaction of this kind
relating to the organization, existence and good standing of the Credit Parties,
the authorization of this Amendment and any other legal matters relating to the
Credit Parties, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel;
(e)    the Administrative Agent (or its counsel) shall have received a
certificate of a Financial Officer of the Borrower dated the Effective Date,
certifying that (i) the representations and warranties of the Credit Parties set
forth in the Credit Documents are true and correct in all material respects (but
in all respects if such representation or warranty is qualified by “material” or
“Material Adverse Effect”) on and as of the Effective Date, or to the extent
such representations and warranties expressly relate to an earlier date, on and
as of such earlier date, (ii) no Default has occurred or is continuing and (iii)
since December 31, 2012 there has not occurred a Material Adverse Effect;
(f)    as requested by the Administrative Agent, the Administrative Agent shall
have received satisfactory opinions of counsel to the Credit Parties and of
appropriate local counsel;
(g)    the Administrative Agent shall have received evidence satisfactory to it
that the Borrower has made, or substantially concurrently with the effectiveness
of this Amendment is making, a $100,000,000 prepayment (the “Prepayment”) of the
Term A Loans (resulting in a remaining outstanding Term A Loan balance of
$1,000,000,000), it being understood that such prepayment may be made out of the
proceeds of Revolving Loans made on the Effective Date;
(h)    the Administrative Agent shall have received evidence satisfactory to it
that substantially concurrently with the effectiveness of this Amendment the
Borrower is paying, in addition to the Prepayment, (i) all principal amounts
owed to any Term A Lender in respect of its Term A Loan to the extent that such
Term A Lender's outstanding Term A Loan (after giving effect to the Prepayment)
exceeds such Lender's ratable share of all Term A Loans outstanding immediately
upon the effectiveness of this Amendment, (ii) all outstanding principal of all
Revolving Loans, Swingline Loans and LC Disbursements and (iii) all accrued
interest and fees owing pursuant to the Credit Agreement (including accrued
interest on the amount of the Prepayment), it being understood that any such
payments may be made out of the proceeds of loans made on the Effective Date;
(i)    the Lenders, the Administrative Agent and the Lead Arrangers shall have
received all fees required to be paid, and all expenses for which invoices have
been presented at least one (1) Business Day before the Effective Date, on or
before the Effective Date;
(j)    if requested at least 10 days prior to the Effective Date, the
Administrative Agent and the Lenders shall have received, at least 5 days prior
to the Effective Date, all documentation and other information reasonably
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
PATRIOT Act; and
(k)    the Administrative Agent (or its counsel) shall have received, in form
and substance satisfactory to it, such additional certificates, documents and
other information as the Administrative Agent shall reasonably require.
In the event the Effective Date has not occurred on or before June 30, 2013,
this Amendment shall not become operative and shall be of no force or effect.
5.    Reference to and Effect Upon the Credit Agreement; Other.
(a)    Except as specifically amended above, the Credit Agreement and the other
Credit Documents shall remain in full force and effect and are hereby ratified
and confirmed. This Amendment shall constitute a Credit Document.
(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Credit Agreement or any Credit Document, nor constitute a
waiver of any provision of the Credit Agreement or any Credit Document, except
as specifically set forth herein. Upon the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended hereby.

6

--------------------------------------------------------------------------------




(c)    Each Lender hereby consents to any non-pro rata repayments of the Term A
Loans on the Effective Date contemplated by Section 4(h)(i) above.
(d)    The Borrower acknowledges and agrees that, to the extent the Effective
Date is not the last day of the Interest Period applicable to any Loan being
repaid on such date, the Borrower shall be liable for “breakage costs” with
respect to such repayment as and to the extent set forth in Section 2.16 of the
Credit Agreement. The Borrower further agrees that, solely for purposes of the
preceding sentence, a prepayment of all Term A Loans shall be deemed to occur on
the Effective Date.
6.    Costs and Expenses. The Borrower hereby affirms its obligation under
Section 9.03 of the Credit Agreement to reimburse the Administrative Agent for
all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, negotiation, execution
and delivery of this Amendment, including but not limited to the reasonable and
documented fees, charges and disbursements of attorneys for the Administrative
Agent with respect thereto.
7.    Governing Law. This Amendment shall be governed and construed in
accordance with the internal laws (including, without limitation, Section 5-1401
of the general obligations law of New York, but otherwise without regard to the
law of conflicts) of the State of New York.
8.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.
9.    Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Amendment by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.
[signature pages follow]



























































7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first above written.
CATAMARAN CORPORATION, as Borrower
By     
Name: Jeffrey Park
Title: Executive Vice President and Chief Financial
Officer





































--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender
By     
Name:
Title:





































--------------------------------------------------------------------------------






[LENDER], as a Lender
By     
Name:
Title:































































































--------------------------------------------------------------------------------






EXHIBIT A
Schedule 1.01
Pricing Schedule
APPLICABLE
Rate
LEVEL I STATUS
LEVEL II STATUS
LEVEL III STATUS
LEVEL IV STATUS
LEVEL V STATUS
LEVEL VI STATUS
Eurodollar Spread
1.5%
1.625%
1.875%
2.25%
2.5%
2.75%
ABR Spread
0.5%
0.625%
0.875%
1.25%
1.5%
1.75%
Commitment Fee Rate
0.2%
0.25%
0.3%
0.35%
0.4%
0.5%



For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Financials” means the annual or quarterly financial statements of the Borrower
delivered pursuant to Section 5.01 of this Agreement.
“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, the Leverage Ratio is
less than 1.50 to 1.00.
“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status and (ii) the Leverage Ratio is
less than 2.00 to 1.00.
“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than 2.50 to 1.00.
“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Borrower referred to in the most recent Financials, (i) the
Borrower has not qualified for Level I Status, Level II Status or Level III
Status and (ii) the Leverage Ratio is less than 3.00 to 1.00.
“Level V Status” exists at any date if, as of the last day of the fiscal quarter
of the Borrower referred to in the most recent Financials, (i) the Borrower has
not qualified for Level I Status, Level II Status, Level III Status or Level IV
Status and (ii) the Leverage Ratio is less than 3.50 to 1.00.
“Level VI Status” exists at any date if, as of such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status, Level IV Status
or Level V Status.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status, Level V Status or Level VI Status.
The Applicable Rate shall be determined in accordance with the foregoing table
based on the Borrower's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Rate shall be effective five Business
Days after the Administrative Agent has received the applicable Financials. If
the Borrower fails to deliver the Financials to the Administrative Agent at the
time required pursuant to this Agreement, then the Applicable Rate shall be the
highest Applicable Rate set forth in the foregoing table until five Business
Days after such Financials are so delivered. Until adjusted after the Amendment
No. 2 Date, Level II Status shall be deemed to exist.









--------------------------------------------------------------------------------






EXHIBIT B
Schedule 2.01
Commitments
Lender
Revolving Commitment
Term A Commitment
Total Revolving Commitment and Term A Commitment
JPMorgan Chase Bank, N.A.
$55,555,556
$69,444,444
$125,000,000
Citibank, N.A.
$47,777,778
$59,722,222
$107,500,000
Bank of America, N.A.
$53,333,333
$66,666,667
$120,000,000
Fifth Third Bank
$47,777,778
$59,722,222
$107,500,000
PNC Bank Canada Branch
$47,777,778
$59,722,222
$107,500,000
Royal Bank of Canada
$47,777,778
$59,722,222
$107,500,000
SunTrust Bank
$47,777,778
$59,722,222
$107,500,000
Barclays Bank PLC
$47,777,778
$59,722,222
$107,500,000
Credit Agricole Corporate and Investment Bank
$38,888,889
$48,611,111
$87,500,000
Sumitomo Mitsui Banking Corporation
$27,777,778
$34,722,222
$62,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$38,888,889
$48,611,111
$87,500,000
Mizuho Corporate Bank, Ltd.
$38,888,889
$48,611,111
$87,500,000
TD Bank, N.A.
$38,888,889
$48,611,111
$87,500,000
Credit Suisse AG
$38,888,889
$48,611,111
$87,500,000
Wells Fargo Bank, National Association
$27,777,778
$34,722,222
$62,500,000
U.S. Bank National Association
$22,222,222
$27,777,778
$50,000,000
KeyBank National Association
$20,000,000
$25,000,000
$45,000,000
Morgan Stanley Bank, N.A.
$27,777,778
    $ -
$27,777,778
Morgan Stanley Senior Funding, Inc.
    $ -
$34,722,222
$34,722,222
Branch Banking and Trust Company
$13,333,333
$16,666,667
$30,000,000
Compass Bank
$13,333,333
$16,666,667
$30,000,000
The Northern Trust Company
$13,333,333
$16,666,667
$30,000,000
Capital One, N.A.
$11,111,111
$13,888,889
$25,000,000
FirstMerit Bank, N.A.
$4,444,444
$5,555,556
$10,000,000
The Bank of East Asia, Ltd.
$4,444,444
$5,555,556
$10,000,000
Sabadell United Bank, N.A.
$4,444,444
$5,555,556
$10,000,000
Bank of Taiwan
$3,333,333
$4,166,667
$7,500,000
Hua Nan Commercial Bank, Ltd.
$4,444,444
$5,555,556
$10,000,000
Mega International Commercial Bank Co., Ltd.
$3,333,333
$4,166,667
$7,500,000
Taiwan Cooperative Bank
$3,333,333
$4,166,667
$7,500,000
Manufacturers Bank
$3,333,333
$4,166,667
$7,500,000
First National Bank of Omaha
$2,222,222
$2,777,778
$5,000,000
TOTAL
$800,000,000
$1,000,000,000
$1,800,000,000




--------------------------------------------------------------------------------






EXHIBIT C
AFFIRMATION OF GUARANTIES AND COLLATERAL DOCUMENTS AND AMENDMENT OF SUBSIDIARY
GUARANTY
Each of the undersigned (i) acknowledges receipt of a copy of that certain
Amendment No. 2 to Credit Agreement dated as of the date hereof (the
“Amendment”) amending that certain Credit Agreement dated as of July 2, 2012
(the “Credit Agreement”) referred to therein, (ii) consents to the Amendment and
each of the transactions referenced therein, (iii) hereby reaffirms its
obligations under the Parent Guaranty, the Subsidiary Guaranty and each other
Collateral Document to which it is a party (including, without limitation all
grants of a security interest in its property contained therein), as applicable,
and (iv) agrees that all references in any such other Credit Document to the
“Credit Agreement” shall mean and be a reference to the Credit Agreement as
amended by the Amendment. Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement, as amended by the Amendment.
Each of the undersigned which is a Subsidiary Guarantor hereby agrees that as of
the Effective Date (as defined in the Amendment) the Subsidiary Guaranty is
amended by adding the following as the final section thereof:
24.    Additional Limitation of Guaranty. Notwithstanding the foregoing:
(a)     The definition of “Liabilities” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations (as defined below) of such Guarantor
for purposes of determining any obligations of any Guarantor. For purposes
hereof, “Excluded Swap Obligation” means, with respect to any Guarantor, any
Swap Obligation (as defined below) if, and to the extent that, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute (the “Commodity Exchange
Act”) or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) (i) by
virtue of such Guarantor's failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes or would become effective with respect to such
Swap Obligation or (ii) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Guarantor is a “financial entity,” as
defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any successor
provision thereto), at the time the guarantee of such Guarantor becomes or would
become effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such guarantee or security interest is or
becomes illegal. For purposes hereof, “Swap Obligation” means, with respect to
any Guarantor, any obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act.
(b)     Amounts received from any Guarantor that is not a Qualified ECP
Guarantor (as defined below) shall not be applied to any Excluded Swap
Obligation of such Guarantor. For purposes hereof, “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Guarantor that has total assets
exceeding $10,000,000 at the time the relevant guarantee or grant of the
relevant security interest becomes or would become effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
(c)     Without limiting Section 10 hereof, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this paragraph for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
paragraph or otherwise under this Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). The obligations of each Qualified ECP Guarantor under this
paragraph shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Guaranty and until the Credit
Agreement is no longer in effect. Each Qualified ECP Guarantor intends that



--------------------------------------------------------------------------------




this paragraph constitute, and this paragraph shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
This Affirmation shall be governed and construed in accordance with the internal
laws (including, without limitation, Section 5-1401 of the general obligations
law of New York, but otherwise without regard to the law of conflicts) of the
State of New York. This Affirmation may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument. Delivery of an
executed signature page of this Affirmation by facsimile transmission or
electronic mail shall be effective as delivery of manually executed counterpart
hereof.


Dated as of June 3, 2013
[signature page follows]































--------------------------------------------------------------------------------






CATAMARAN CORPORATION
By     
Name: Jeffrey Park
Title: Executive Vice President and Chief Financial
Officer


CATAMARAN LLC (successor by conversion to Catamaran Inc.)




By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer


CATAMARAN PBM OF ILLINOIS, INC.




By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer
CATAMARAN HEALTH SOLUTIONS, LLC


By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer
CATAMARAN PBM OF MARYLAND, INC.


By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer





















--------------------------------------------------------------------------------




CATAMARAN PBM OF ILLINOIS II, INC.
By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer
COALITION FOR ADVANCED PHARMACY SERVICES, LLC
By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer
CATAMARAN S.Á.R.L.


By     
Name: Mike Shapiro
Title: Category A Manager


CATAMARAN HOLDINGS I, LLC
By     
Name: Jeffrey Park
Title: Chief Financial Officer, Executive Vice
President-Finance, Secretary and Treasurer



